DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To clarify, flange is defined as “a rib or rim for strength, for guiding, or for attachment to another object” by Merriam-Webster’s Dicitonary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9,12-13,15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gramatte U.S. Patent No. 8,398,000.
Claim 1, Gramatte teaches a track joining system Fig. 1 for retrofitting or completing at least a portion of track including an existing or in-place track section Abstract, the track joining system comprising: a slip-joint 1 having an elongated body 3 and a face flange 6, the slip-joint elongated body 3 adapted to fit over a portion of an existing track section 2; a new track section 2’ having an elongated body of 2’ and a face flange 10’ Fig. 11, the new track elongated body of 2’ being smaller than and adapted to slidingly fit into an interior of the slip-joint elongated body 3 and being similar in dimension to an elongated body portion of an in-place track section Fig. 2; wherein the slip-joint 1 may be fastened to the in-place track section via 8,8’; and wherein the face flange 6 of the slip-joint 3 and the face flange 10’ of the new track section 2’ may be fastened together such that the new track elongated body essentially mates to the in-place track section to create a continuous track for allowing passing of load-carrying units passing through the conjoined in-place track section and new track section C5 L45-65.
Claims 2 and 9, Gramatte teaches the existing or in-place track section and the new track section 2,2’ are elevated track sections C1 L5-10.
Claims 5,12, and 18, Gramatte teaches a portion of the body of new track section 2’ corresponds to and is adapted mate with the interior of the body of the slip-joint 1 Fig. 1,2.
Claims 6 and 13, Gramatte teaches the slip-joint, the new track section 2’, and the existing or in-place track section 2 each comprise a track channel Abstract.
Claim 8, Gramatte teaches a weld-less track joining system for retrofitting or completing at least a portion of track including an existing or in-place track section Abstract, the weld-less track joining system comprising: a slip-joint 1 having a body 3 and a face flange 6, the body 3 adapted to fit over an existing track section 2; a new track section 2’ having a body of 2’ and a face flange 10’, the body of the new track section 2’ being smaller than and corresponding to an interior of the body of the slip-joint 1 and similar in dimension to the existing track section Fig. 2; a first set of fastening means 8a,8b of 8 adapted to fasten the slip-joint 1 to the existing track section 2; and a second set 8a,8b of 8’ of fastening means adapted to fasten the face flange 6 of the slip-joint 1 and the face flange 10’ of the new track section 2’ together to create a continuous track section without welding C7 L5-25.
Claim 15, Gramatte teaches a weld-less track joining system for retrofitting or completing at least a portion of track including an existing or in-place track section for use with elevated conveyor tracks adapted to support and convey hanging load carrying units Abstract, the weld-less track joining system comprising: a slip-joint 1 having a body 3 comprising a top, a bottom, an interior, an exterior, and a face flange 6, the interior of the body 3 adapted to fit over an existing or in-place elevated track section 2, the body 3 of the slip-joint 1 having an opening disposed at the bottom Fig. 2, the opening corresponding to an opening in the existing or in-place elevated track section 2’, the slip-joint 1 comprising a set of openings 8 adapted to permit a set of securing means 8a,b to secure the slip-joint 1 to the existing or in-place elevated track section 2; a new elevated track section 2’ having a body comprising a top and a bottom, and a face flange 10’, the body of the new elevated track section 2’ being smaller than and corresponding to the interior of the body 3 of the slip-joint 1 and similar in dimension to the existing or in-place elevated track section 2, the new elevated track section 2’ comprising an opening disposed at the bottom Fig. 1; and wherein the face flange 6 of the slip-joint 1 and the face flange 10’ of the new track section 2’ may be fastened together via 8,8’ without welding such that the new elevated track section 2 essentially mates to the existing or in-place track section to create a continuous track for allowing passing of load-carrying units passing through the conjoined existing or in-place track section and new track section C6 L45-65.
Claim 19, Gramatte teaches the opening at the bottom of each of the slip-joint 1, the new elevated track section 2’, and the existing or in-place track section 2 is a track channel Abstract.
Allowable Subject Matter
Claims 3-4, 8, 10-11, 14, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS